TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                       NO. 03-06-00037-CR


                                  Timothy Woodall, Appellant

                                                  v.

                                   The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 03-401-K368, HONORABLE BURT CARNES, JUDGE PRESIDING


                             MEMORANDUM OPINION

               Appellant’s brief has not been received and retained attorney, Mr. Ray Bass, did not

respond to this Court’s notice that the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if he does, whether counsel has abandoned the appeal.

Tex. R. App. P. 38.8(b)(2). The court shall make appropriate findings and recommendations. A

record from this hearing, including copies of all findings and orders and a transcription of the court

reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no

later than July 28, 2006. Rule 38.8(b)(3).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Filed: June 30, 2006

Do Not Publish